Citation Nr: 1440201	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  12-35 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for musculoligamentous strain of the right knee, based on decreased flexion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Marcum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2004 to October 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The August 2012 rating decision denied an increased evaluation in excess of 10 percent for musculoligamentous strain of the right knee, based on decreased flexion.

In May 2013, the RO issued a rating decision which denied an increased evaluation for musculoligamentous strain of the right knee, based on instability.  A timely notice of disagreement concerning this decision is not found in the record, and this issue is not before the Board.  


FINDING OF FACT

During the course of this appeal, the Veteran's musculoligamentous strain of the right knee has been manifested by flexion ranging from 90 to 120 degrees, with pain beginning at 110 degrees; extension that was normal; no decrease in range of motion on repetitive testing; and complaints of pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for musculoligamentous strain of the right knee, based on decreased flexion, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the RO's July 2012 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The July 2012 letter advised the Veteran of the type of information and evidence needed to establish an increased disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In July 2012, the RO provided the Veteran with a VA joint examination to determine the severity of his right knee strain.  In his December 2012 substantive appeal to the Board, the Veteran challenged the adequacy of this examination.  In March 2013, the Veteran was given another VA joint examination.  

Despite the Veteran's contentions regarding the July 2012 VA examination, the Board finds that both VA examinations were thorough, adequate, and provided a sound rationale for the conclusions reached therein.  Both VA examiners interviewed and examined the Veteran, reviewed the medical evidence of record, and specifically addressed the relevant symptoms pertaining to the Veteran's right knee disability.  In addition, both VA examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  Thus, the Board finds both examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Disability Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is used primarily as a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

Pursuant to Diagnostic Code 5260, a 10 percent disability rating has been assigned for the Veteran's musculoligamentous strain of the right knee, based on decreased flexion.  38 C.F.R. § 4.71a.  This rating contemplates flexion of the leg limited to 45 degrees.  A 20 percent disability rating is warranted for flexion of the leg limited to 30 degrees, and a 30 percent disability rating for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

III.  Analysis

In June 2012, the Veteran was afforded a VA physical therapy consultation regarding his right knee.  The examiner noted pain in the lateral right knee and increased pain when walking and running.  The examiner measured right knee flexion to 115 degrees while in a supine position and 90 degrees while in a prone position.  

At his VA joint examination in July 2012, the Veteran reported constant right knee pain with flare-ups when squatting, climbing the stairs, and bending his knee.  He reported using a patellar brace on the right knee, without much pain relief.  He also indicated that his right knee hurts after prolonged standing and after running short distances, and that his right knee pain has affected his ability to work because he has difficulty squatting to pick up boxes at his job as a merchandizer.  Upon physical examination, the examiner found normal strength and tenderness/pain to palpation of the right knee.  The examiner noted that x-rays of the right knee were normal and magnetic resonance imaging results showed intrasubstance degeneration of the posterior horn medial meniscus.  The examiner measured flexion to 120 degrees, with pain beginning at 110 degrees and extension to zero degrees with no objective evidence of painful motion.  Repetitive testing yielded the same results.  The examiner also noted that the Veteran's functional impairment of the right knee included less movement than normal and pain on movement.  

Private physical therapy treatment records from July 2012 through August 2012 reflect diagnoses of and treatment for a right knee disorder manifested by pain and meniscal degeneration.  A July 2012 physical examination noted that the Veteran ambulated with a right lower extremity limp.  He reported a history of stiffness, swelling, and not being able to walk, stand, run, or drive for very long.  He further reported using a right knee patellar brace.  Examination of the Veteran's right knee showed flexion to 122 degrees, with pain, and extension to zero degrees.  The Veteran's right lower extremity strength was found to be 4/5, with pain.

In March 2013, the Veteran underwent another VA joints examination.  At that time, the Veteran reported daily pain along the right medial patella in a semicircular distribution.  He further reported that pain manifested when he walked, ran, climbed the stairs, and bent his right knee.  Upon physical examination, the examiner found right knee flexion limited to 120 degrees, with pain beginning at 120 degrees.  Extension was to zero degrees.  Repetitive testing yielded the same results.  The examiner found no objective evidence of painful motion during extension and no indication of any instability of the right knee.  Nevertheless, the examiner noted that the Veteran's right knee pain affected his ability to work as a merchandizer because his "knee gets sore" when he walks.  The examiner diagnosed the Veteran's condition as right knee strain with medial patellar pain and tenderness to palpation.

Based on the evidence of record, the Board finds that the Veteran is entitled to a 10 percent rating, but not higher, for his right knee musculoligamentous strain based on decreased flexion.  Throughout this appeal, the Veteran's right knee has exhibited flexion ranging from 90 to 120 degrees, with pain on motion first noted at 110 degrees, and extension to zero degrees.  This range of motion did not decrease on repetitive testing.  

The medical evidence of record does not show that the Veteran's right knee pain limited flexion to 30 degrees or less.  Pain was taken into account by the VA examiners, who specifically stated that there was evidence was pain with motion and upon repetitive motion testing.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based on loss of motion).  Accordingly, the preponderance of the evidence of record does not show that the Veteran ever experienced pain of the right knee, which caused additional functional loss beyond that contemplated by a 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Additionally, the Board has considered whether the Veteran is entitled to an additional or separate disability rating for his right knee musculoligamentous strain under other diagnostic codes relating to the knee.  However, Diagnostic Code 5261 is not for application because there is no indication that the Veteran has any limitation of right knee extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  Both VA examinations revealed normal extension to zero degrees with no objective evidence of any painful motion.  

Similarly, there is no evidence that the Veteran has ankylosis in his right knee, that he has symptomatic dislocation and/or removal of semilunar cartilage in his right knee, that he has any impairment of the tibia or fibula in his right leg, or that there is genu recurvatum in his right knee.  As these conditions are not shown on examination, application of the other diagnostic codes relating to the knee is not warranted.  38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5261-03 (2013). 

The RO has also previously assigned a separate rating of 10 percent for the Veteran's musculoligamentous strain of the right knee, based on instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  This evaluation, however, is not before the Board.

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2013).  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Id.; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board finds that the Veteran's disability picture is not unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected right knee disabilities are evaluated as musculoskeletal disabilities pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Thun, 22 Vet. App. at 115.  

During the course of this appeal, the Veteran's service-connected right knee musculoligamentous strain based on decreased flexion has been manifested by decreased range of motion and pain.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the manifestations of the service-connected right knee disability is congruent with the disability picture represented by a 10 percent disability rating for decreased flexion.  A rating in excess of 10 percent is provided for certain manifestations of his right knee disability, but the evidence demonstrates that those manifestations are not present here.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

While there have been fluctuations in the manifestations of the Veteran's service-connected right knee musculoligamentous strain based on decreased flexion, the evidence shows no distinct periods of time during the course of this appeal during which the Veteran's service-connected right knee musculoligamentous strain based on decreased flexion has varied to such an extent that a rating greater or less than the rating assigned herein.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); cf. 38 C.F.R. § 3.344 (2013) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  

In summary, the preponderance of the evidence shows that the Veteran's service-connected right knee musculoligamentous strain based on decreased flexion, warrants an evaluation of 10 percent, but no higher.  Accordingly, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

A disability evaluation in excess of 10 percent for musculoligamentous strain of the right knee, based on decreased flexion, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


